The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
At page 1, below the title, replace paragraph [0001] with the following paragraph:
-- [0001]	This application is a continuation of Application No. 16/678,551, filed on November 08, 2019, which is a continuation of Application No. 16/678,573, filed on November 08, 2019, which claims the benefit of provisional patent application serial number 62/866,926, filed June 26, 2019, and provisional patent application serial number 62/795,804, filed January, 23, 2019, the disclosures of which are hereby incorporated herein by reference in their entireties.
[0002] 	The present application is related to concurrently filed U.S. Patent Application Serial No. 16/678,619, filed on November 08, 2019, entitled “RF DEVICES WITH ENHANCED PERFORMANCE AND METHODS OF FORMING THE SAME,” U.S. Patent Application Serial No. 16/678,578, filed on November 08, 2019, entitled “RF DEVICES WITH ENHANCED PERFORMANCE AND METHODS OF FORMING THE SAME,” U.S. Patent Application Serial No. 16/678,573, filed on November 08, 2019, entitled “RF DEVICES WITH ENHANCED PERFORMANCE AND METHODS OF FORMING THE SAME,” and U.S. Patent Application Serial No. 16/678,551, filed on November 08, 2019, entitled “RF DEVICES WITH ENHANCED PERFORMANCE AND METHODS OF FORMING THE SAME,” which is U.S. Patent Application Serial No. 16/703,251, filed on December 04, 2019, entitled “WAFER-LEVEL PACKAGE WITH ENHANCED PERFORMANCE AND MANUFACTURING METHOD THEREOF,” now U.S. Patent No. 10,882,740 issued January 5, 2021, U.S. Patent Application Serial No. 15/601,858, filed on May 22, 2017, entitled “WAFER-LEVEL PACKAGE WITH ENHANCED PERFORMANCE,” now U.S. Patent No. 10,773,952 issued September 15, 2020,  the disclosures of which are hereby incorporated herein by reference in their entireties.		 --
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

3.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wakabayashi et al (U.S. Patent No. 7,190,064) in view of Moon et al ((U.S. Patent No. 10,727,212). 
In re claim 1, Wakabayashi discloses an apparatus comprising a transfer device die comprising a device region and a transfer substrate 21, wherein:
- the device region (i.e., base plate 21 and components within layer 31, in Fig. 2) includes 33, 34 & 37 encapsulated by layer 35) underneath a front-end-of-line (FEOL) portion (i.e., chip 23 and interconnects 25, 33 encapsulated by layer 31), wherein the FEOL portion comprises isolation sections (i.e., interlayer/film 31, in Fig. 2) and an active layer (i.e., layer underneath chip 23), which is surrounded by the isolation sections and not extend vertically beyond the isolation sections
- a top surface of the device region (i.e., substrate 21 and components within layer 31) planarized; and
- the transfer substrate 21 residing over the top surface of the device region; and
- a multilayer redistribution structure (i.e., BGA 41 and interconnects 37, 38 encapsulated by layer 39) formed underneath the BEOL portion 35 of the transfer device die (i.e., substrate 21 and components within layers 31 & 35, in Fig. 2), wherein the multilayer redistribution structure comprises a plurality of bump structures 41, which are on a bottom surface of the multilayer redistribution structure and electrically coupled to the FEOL portion (i.e., interconnects 25, 33  & chip 23 within layer 31) of the transfer device die (i.e., substrate 21 & components encapsulated by layers 31& 35).

    PNG
    media_image1.png
    180
    351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    340
    554
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    266
    537
    media_image3.png
    Greyscale

Application(Fig.1)vs. Wakabayashi (US Pat 7,190,064)Fig.2 +Moon (US Pat 10,727,212)Fig.9 
		Wakabayashi discloses base plate 21 with substrate 24 of silicon [col. 5]. Wakabayashi is silent about “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region.”  
		The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 2, Wakabayashi does not suggest the transfer substrate 21 having a thermal conductivity greater than 10 W/m-K and an electrical resistivity greater than 1E5 Ohm-cm.
It would have been obvious to a person having skills in the art to have modified the substrate in Wakabayashi by utilizing the claimed “thermal conductivity greater than 10 W/m-K and electrical resistivity greater than 1E5 Ohm-cm.”  Since these are merely thermal conductivity and electrical resistivity that may be desired for a given application it has been held that modifying the substrate of a semiconductor radio frequency device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Wakabayashi discloses the transfer substrate 21 formed of one of a group consisting of sapphire, thermally conductive quartz, aluminum nitride, boron nitride, and berylium oxide.
In re claim 4, Wakabayashi does not suggest the transfer substrate 21 having a thickness between 10 and 1000µm.  It would have been obvious to a person having skills in the art to have modified the substrate in Wakabayashi by utilizing the claimed “thickness between 10 and 1000µm.”  Since this is merely a substrate thickness that may be desired for a given application it has been held that modifying the substrate of a semiconductor radio frequency device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Wakabayashi does not suggest the active layer formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
It would have been obvious to a person having skills in the art to have modified the active layer in Wakabayashi by utilizing the claimed “lattice constant of silicon is greater than 5.461 at temperature of 300K.”  Since this is merely layer’s lattice constant at certain temperature that may be desired for a In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Wakabayashi discloses:
. the BEOL portion (i.e., interconnects 33, 34 & 37 encapsulated by layer 35, in Fig. 2) comprising connecting layers 33, 34 & 37;
. the FEOL portion (i.e., chip 23 and interconnects 25, 33) comprising a contact layer 25, 33, wherein the active layer and the isolation sections reside over the contact layer, and the BEOL portion resides underneath the contact layer 25, 33; and
.the multilayer redistribution structure (i.e., BGA 41 and interconnects 37, 38 encapsulated by layer 39) comprising redistribution interconnections 37, 38, wherein the plurality of bump structures 41 are electrically coupled to the FEOL portion of the transfer device die via the redistribution interconnections within the multilayer redistribution structure and the connecting layers within the BEOL portion.
In re claim 7, Wakabayashi discloses the device region (i.e., substrate 21 and components within layer 31, in Fig. 2).  Wakabayashi is silent about a passivation layer. 
Moon, teaching an analogous art to that of Wakabayashi, discloses a passivation layer 2150 over an active layer 2122 and surrounded by isolation sections (i.e., encapsulant 2130), wherein:
. the passivation layer 2150 is formed of silicon dioxide [Fig. 7 and col. 6, ln.40]; and
. 2150 are coplanar and form the top surface of a device region 2240 [Fig. 3A].
It would have been obvious to one having skills in the art to which said subject matter pertains to combine the disclosures of Wakabayashi and Moon, and utilize a passivation layer.  The motivation to do so would have been to protect a connection structure/device from external damages.
In re claim 8, Wakabayashi discloses 
In re claim 9, Wakabayashi discloses the transfer device die (i.e., substrate 21 & components within layers 31 & 35, in Fig. 2). Wakabayashi is silent about a barrier layer. 
Moon discloses a barrier layer 2150 formed of silicon nitride [Fig. 7 and col. 6, ln.40], and coupled between the top surface of a device region 2240 and a transfer substrate 2220 [Fig. 3A].
It would have been obvious to one having skills in the art to which said subject matter pertains to combine the disclosures of Wakabayashi and Moon, and utilize a barrier layer.  The motivation to do so would have been to protect a connection structure/device from external damages.
In re claim 11, Wakabayashi discloses an apparatus comprising a transfer device die comprised of a device region and a transfer substrate 21, wherein:
- the device region (i.e., base plate 21 and components within layer 31, in Fig. 2) includes a back-end-of-line (BEOL) portion (i.e., interconnects 33, 34 & 37 encapsulated by layer 35) underneath a front-end-of-line (FEOL) portion (i.e., interconnects 25, 33  & chip 23 encapsulated by layer 31), wherein the FEOL portion comprises isolation sections (i.e., interlayer/film 31, in Fig. 2) and an active layer (i.e., layer underneath chip 23), which is surrounded by the isolation sections and does not extend vertically beyond the isolation sections;
- a top surface of the device region (i.e., substrate 21 and components within layer 31) planarized; and
- the transfer substrate 21 resides over the top surface of the device region, wherein silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region (i.e., layers 21, 31 and components encapsulated by layer 31, in Fig 2);
- a multilayer redistribution structure (i.e., balls 41 and interconnects 37, 38 encapsulated by layer 39) formed underneath the BEOL portion (i.e., interconnects 33, 34 & 37 within layer 35) of the transfer device die (i.e., substrate 21 & components encapsulated by layers 31& 35, in Fig. 2), wherein:
- the multilayer redistribution structure extends horizontally beyond the transfer device die 12; and
- the multilayer redistribution structure comprises a plurality of bump structures 41, which are on a bottom surface of the multilayer redistribution structure and electrically coupled to the FEOL portion (i.e., chip 23 and interconnects 25, 33 within layer 31) of the transfer device die; and
- a mold compound inherently residing over the multilayer redistribution structure (i.e., balls 41 & interconnects 37, 38 encapsulated by layer 39) to encapsulate the transfer device die (i.e., substrate 21 & components encapsulated by layers 31& 35).
In re claim 12, Wakabayashi does not suggest the transfer substrate 21 having a thermal conductivity greater than 10 W/m-K and an electrical resistivity greater than 1E5 Ohm-cm.
It would have been obvious to a person having skills in the art to have modified the substrate in Wakabayashi by utilizing the claimed “thermal conductivity greater than 10 W/m-K and electrical resistivity greater than 1E5 Ohm-cm.”  Since these are merely thermal conductivity and electrical resistivity that may be desired for a given application it has been held that modifying the substrate of a semiconductor radio frequency device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Wakabayashi discloses the transfer substrate 21 formed of one of a group consisting of sapphire, thermally conductive quartz, aluminum nitride, boron nitride, and berylium oxide [cols. 2, 14].
In re claim 14, Wakabayashi does not suggest the transfer substrate 21 having a thickness between 10 and 1000µm.  It would have been obvious to a person having skills in the art to have modified the substrate in Wakabayashi by utilizing the claimed “thickness between 10 and 1000µm.”  Since this is merely a substrate thickness that may be desired for a given application it has been held that modifying the substrate of a semiconductor radio frequency device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, Wakabayashi does not suggest the active layer formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
It would have been obvious to a person having skills in the art to have modified the active layer in Wakabayashi by utilizing the claimed “lattice constant of silicon is greater than 5.461 at temperature of 300K.”  Since this is merely layer’s lattice constant at certain temperature that may be desired for a given application it has been held that modifying the active layer of a semiconductor radio frequency device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Wakabayashi discloses:
. the BEOL portion (i.e., interconnects 33, 34 & 37 encapsulated by layer 35 in Fig. 2) comprising connecting layers 33, 34 & 37;
. the FEOL portion (i.e., chip 23 and interconnects 25, 33 encapsulated by layer 31) comprising a contact layer 25, 33, wherein the active layer and the isolation sections 31 reside over the contact layer, and the BEOL portion resides underneath the contact layer; and
. the multilayer redistribution structure (i.e., balls 41 and interconnects 37, 38 encapsulated by layer 39) comprising redistribution interconnections 37 & 38, wherein the plurality of bump structures 41 is electrically coupled to the FEOL portion of the transfer device die via the redistribution interconnections within the multilayer redistribution structure and the connecting layers within the BEOL portion.
In re claim 17, Wakabayashi discloses the device region (i.e., substrate 21 and components within layer 31, in Fig. 2).  Wakabayashi is silent about a passivation layer. 
Moon, teaching an analogous art to that of Wakabayashi, discloses a passivation layer 2150 over an active layer 2122 and surrounded by isolation sections (i.e., encapsulant 2130), wherein:
. the passivation layer 2150 is formed of silicon dioxide [Fig. 7 and col. 6, ln.40]; and
2150 are coplanar and form the top surface of a device region 2240 [Fig. 3A].
It would have been obvious to one having skills in the art to which said subject matter pertains to combine the disclosures of Wakabayashi and Moon, and utilize a passivation layer.  The motivation to do so would have been to protect a connection structure/device from external damages.
In re claim 18, Wakabayashi discloses 
In re claim 19, Wakabayashi discloses the transfer device die (i.e., substrate 21 & components within layers 31 & 35, in Fig. 2). Wakabayashi is silent about a barrier layer. 
Moon discloses a barrier layer 2150 formed of silicon nitride [Fig. 7 and col. 6, ln.40], and coupled between the top surface of a device region 2240 and a transfer substrate 2220 [Fig. 3A].
It would have been obvious to one having skills in the art to which said subject matter pertains to combine the disclosures of Wakabayashi and Moon, and utilize a barrier layer.  The motivation to do so would have been to protect a connection structure/device from external damages.
In re claims 10 & 20, Wakabayashi discloses the FEOL portion (i.e., interconnects 25, 33  & chip 23 within layer 31, in Fig. 2) configured to provide at least one of a switch field-effect transistor, a diode, a capacitor, a resistor, or an inductor [Fig. 24 and cols. 2, 14].
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 17, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815